64 N.Y.2d 1126 (1985)
The People of the State of New York, Respondent,
v.
Juan De Jesus, Appellant.
Court of Appeals of the State of New York.
Argued March 26, 1985.
Decided April 30, 1985.
Norman L. Reimer for appellant.
Robert M. Morgenthau, District Attorney (Susan Corkery and Robert M. Pitler of counsel), for respondent.
Concur: Chief Judge WACHTLER and Judges JASEN, MEYER, SIMONS, KAYE and KANE.[*] Taking no part: Judge ALEXANDER.
Order affirmed for reasons stated in the opinion by Justice Leonard H. Sandler at the Appellate Division (101 AD2d 111).
NOTES
[*]  Designated pursuant to NY Constitution, article VI, § 2.